471 F.2d 612
82 L.R.R.M. (BNA) 2976, 71 Lab.Cas.  P 13,589
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.STRIPPERS, INC., Respondent.
No. 72-2120.
United States Court of Appeals,Sixth Circuit.
Jan. 31, 1973.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., Walter C. Phillips, Director, Region 10, N.L.R.B., Atlanta, Ga., for petitioner.
James Potter, Pres., Strippers, Inc., pro se.
Before WEICK, CELEBREZZE and PECK, Circuit Judges.

ORDER

1
This cause came on to be considered on the Board's application for summary entry of judgment enforcing its order in the above-captioned case dated June 6, 1972, and reported at 197 N.L.R.B. No. 38.


2
Respondent failed to answer the unfair labor practice charge filed before the Board as required by Section 102.20 of the Board's Rules and Regulations, Series 8, as amended.  Respondent likewise failed to file a response to the Board's notice to show cause why the General Counsel's motion for summary judgment should not be granted.


3
Upon the record before us we find that there is substantial evidence to support the Board's findings.  It is therefore ordered that the Board's application for the entry of summary judgment be and is hereby granted and the Board's order be and is hereby enforced.